UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7881


JESUS EMMANUEL JEHOVAH, a/k/a Robert Gabriel Love, a/k/a
Gabriel Alexander Antonio,

                 Plaintiff - Appellant,

          v.

HAROLD W.      CLARKE,   Director;   A.    DAVID   ROBINSON,    Deputy
Director,

                 Defendants – Appellees,

          and

COMMONWEALTH OF VIRGINIA; LORETTA K. KELLY, Warden, Sussex I
State Prison; ALL EMPLOYEES OF THE VIRGINIA DEPARTMENT OF
CORRECTIONS, in their official, individual, and private
capacities, jointly and severally; EDDIE L. PEARSON, Warden;
KEISHA FOWLKES, Unit Manager; MS. EVANS, Records Officer;
MS. ANSAH, Corporal; ARMOR CORRECTIONAL HEALTH SERVICES,
INC.; ANTHONY KING, Dr.; MESELE GEBREYES, Dr.; BENJAMIN J.
ULEP, Dr.,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00087-JCC-IDD)


Submitted:   July 28, 2015                   Decided:      October 22, 2015


Before TRAXLER,     Chief   Judge,   and   GREGORY   and    FLOYD,   Circuit
Judges.
Dismissed by unpublished per curiam opinion.


Jesus Emmanuel Jehovah, Appellant Pro Se.   Trevor Stephen Cox,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

         Jesus Emmanuel Jehovah seeks to appeal the district court’s

March 26, 2014 order denying his first Fed. R. Civ. P. 60(b)

motion for relief from judgment in his 42 U.S.C. § 1983 (2012)

action and the court’s November 20, 2014 order denying a second

Rule 60(b) motion.           We dismiss Jehovah’s appeal.

         First, we conclude that Jehovah failed to timely appeal

from the denial of his first Rule 60(b) motion.                          Parties are

accorded 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6).            If a party files a Rule 60 motion within 28

days of the judgment appealed from, “the time to file an appeal

runs         . . . from the entry of the order disposing of the [Rule

60] motion.”          Fed. R. App. P. 4(a)(4)(A).             “[T]he timely filing

of   a       notice   of   appeal   in    a   civil   case   is   a   jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The    district    court’s      order    denying    Jehovah’s    first   Rule

60(b) motion was entered on the docket on March 26, 2014.                         The

notice of appeal was filed on December 10, 2014. *                       Furthermore,


         *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                              3
Jehovah’s second Rule 60(b) motion did not extend the time for

noting an appeal because it was filed on August 16, 2014, more

than 28 days after the district court’s March 26, 2014 order.

Because Jehovah failed to file a timely notice of appeal or to

obtain    an     extension      or    reopening         of    the    appeal      period,   we

dismiss    his    appeal     from     the    denial      of    his    first      Rule   60(b)

motion for lack of jurisdiction.

      With respect to Jehovah’s appeal from the denial of his

second Rule 60(b) motion, we may address sua sponte whether an

appeal is moot because “[t]he doctrine of mootness originates in

Article III’s case or controversy language.”                         Incumma v. Ozmint,

507 F.3d 281, 285-86 (4th Cir. 2007) (internal alterations and

quotation marks omitted).                  “[A] case is moot when the issues

presented      are   no   longer      live    or   the       parties    lack      a   legally

cognizable     interest      in      the   out-come.”          Id.    at    286   (internal

quotation marks omitted).                  Litigation may become moot even on

appeal, and “[i]f an event occurs while a case is pending on

appeal    that    makes    it     impossible       for       the    court   to    grant    any

effectual relief whatever to a prevailing party, the appeal must

be   dismissed.”          Id.     (brackets       and    internal       quotation       marks

omitted).



the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                              4
       On     July      9,    2015,     while       this    appeal       was    pending,       we

reversed, in its entirety, the district court’s judgment denying

relief       on    Jehovah’s      42    U.S.C.      § 1983      action,        remanding     for

further proceedings.              See Jehovah v. Clarke, ___ F.3d ___, No.

13-7529, 2015 WL 4126391, at *1 (4th Cir. July 9, 2015).                                       In

reversing         the   district       court’s      order,      we    concluded       that    the

district court erred by not permitting Jehovah an opportunity to

present evidence and arguments regarding his Religious Land Use

and Incarcerated Persons Act claim and his First Amendment free

exercise          claim,      both     stemming       from       a    prison         regulation

prohibiting inmates from consuming communion wine.                              Id. at *4-6.

Jehovah has thus secured the opportunity, on remand, to present

the    evidence         and   arguments      raised        in   his   second        Rule   60(b)

motion.       Jehovah is unable to gain any further meaningful relief

through the resolution of this appeal, and therefore no longer

has a legally cognizable interest in its outcome.

       Accordingly, we dismiss Jehovah’s appeal from the denial of

his first Rule 60(b) motion as untimely and dismiss his appeal

from the denial of his second Rule 60(b) motion as moot.                                      We

deny     Jehovah’s           motion    for   judicial           notice     of       his    health

problems.          See United States v. Hawkins, 76 F.3d 545, 551-52

(4th Cir. 1996) (observing that under Fed. R. Evid. 201, court

may    not    take      judicial       notice    of    fact      subject       to    reasonable

dispute).         We dispense with oral argument because the facts and

                                                5
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     6